Citation Nr: 0308138	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoporosis as 
secondary to service-connected residuals of hysterectomy and 
removal of left ovary and tube.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida.  The veteran appealed, and in November 2002 and 
February 2003, the Board ordered additional development 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).

In her substantive appeal, received in June 2000, the veteran 
requested a hearing before a Traveling Veterans Law Judge.  A 
hearing was scheduled for January 2002, however, on the day 
of the scheduled hearing, the veteran canceled and requested 
that her hearing be rescheduled.  In February 2002, she was 
notified that she had been scheduled for a hearing in April 
2002.  In a notice, received in March 2002, she declined a 
scheduled hearing, stating that she wished to wait for a 
hearing in the future.  In a letter, received in September 
2002, the veteran's representative stated that she wished to 
withdraw her request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2002).  Accordingly, the Board will proceed 
without further delay.


FINDINGS OF FACT

1.  The veteran's osteoporosis was not caused by her service, 
nor was it caused or aggravated by a service-connected 
condition.

2.  The veteran, without good reason, failed to report for a 
VA examination scheduled in conjunction with her claim for 
TDIU.


CONCLUSIONS OF LAW

1.  Osteoporosis was not proximately due to, the result of, 
or aggravated by the veteran's service or a service-connected 
condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The veteran's failure to report for a scheduled VA 
examination requires that her claim for TDIU be denied.  38 
C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a.  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's November 1999 rating decision that the 
evidence did not show that the criteria for service 
connection for osteoporosis, and the criteria for TDIU, had 
been met.  Those are the key issues in this case, and the 
rating decision, and the statement of the case (SOC), 
informed the appellant of the evidence needed to substantiate 
her claims.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate these claims and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  With regard to the claim for service 
connection, the RO has requested and obtained service medical 
records from the National Personnel Records Center (NPRC), as 
well as VA medical records.  In addition, in February 2003, 
the Board attempted to schedule the veteran for an 
examination for the claimed disability in issue.  However, 
the veteran failed to report for her examination.  The 
appellant has not argued, and there is no indication, that 
there is relevant evidence which has not been associated with 
the claims file.  With regard to the TDIU claim, the Board 
points out that the VCAA is inapplicable to the veteran's 
TDIU claim because it has been denied as a matter of law.  
See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc).  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of her duties to obtain evidence, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating these claims.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The veteran contends that service connection is warranted for 
osteoporosis.  She argues that her service-connected 
hysterectomy resulted in "post-surgical menopause, and that 
her osteoporosis was "a normal outcome of premature 
menopause."   She has submitted evidence photocopied from 
the Merck Manual in support of her claim.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Under 38 C.F.R. § 3.310(a), secondary 
service connection shall be awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury . . . ."  Additional disability resulting 
from the aggravation of a non-service- connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

The issue is whether there is a relationship between the 
veteran's osteoporosis and her service-connected disorders.  
In this regard, service connection is currently in effect for 
supravaginal hysterectomy, fibrous uterus, evaluated as 30 
percent disabling; postoperative psychoneurosis anxiety 
reaction, evaluated as 10 percent disabling; removal of left 
ovary and tube, evaluated as 10 percent disabling; myositis 
resulting from injury to back and pelvis, evaluated as 0 
percent disabling; and residuals removal of fibroadenoma left 
breast, evaluated as 0 percent disabling.  

The veteran's service medical records show that she received 
treatment for catarrhal fever, endometriosis and dysmenorrhea 
in 1945, and a tumor operation, left breast, in 1946.  She 
was recommended for separation from service due to her 
dysmenorrhea.  The Board notes that the veteran has not 
contended, and there is no medical evidence to show, that 
service connection for osteoporosis on a direct basis is 
warranted.  See 38 C.F.R. §§ 3.303.

The post-service medical evidence includes VA adjudicatory, 
treatment, hospital and examination reports, dated between 
1947 and 2000; and private medical reports dated between 1951 
and 1998.  This evidence shows that in August 1947, she was 
admitted for treatment of dysmenorrhea and endometriosis, and 
that she underwent an operation to remove her left ovary and 
tube and a supra-vaginal hysterectomy.  In February 1948, she 
was admitted with diagnoses that included "menopausal 
syndrome, artificially produced by surgery, with emotional 
instability."  A November 1948 report from the Tampa 
Municipal Hospital indicates that she received treatment for 
her symptoms that included medication (Theelin).  In October 
1951, she underwent a complete removal of her cervix.  VA 
hospital and examination reports, dated in July 1951, March 
1962, and January 1965 indicate that she was taking hormones.  
Reports from St. Anthony's Hospital (St. Anthony's), dated 
between 1998 and 1999, note that the veteran has a history of 
osteoporosis, post-menopausal for 53 years with no estrogen 
replacement therapy for the last 20 years.  The reports 
indicate that her bone density is severely below normal and 
compatible with osteoporosis.  See also VA outpatient 
treatment reports, dated in May and September of 1999 
(containing an impression of osteoporosis, post-menopausal).  

The Board has determined that the claim must be denied.  In 
this case, the veteran's osteoporosis was not noted until 
1998, approximately 52 years after separation from service, 
and there is no competent evidence linking osteoporosis to a 
service-connected condition.  As discussed infra, although 
the Board has attempted to obtain an etiological opinion, the 
veteran failed to report for her scheduled examination.  The 
Board notes that although the veteran has submitted portions 
of the Merck Manual in support of her claim, these articles 
indicate that early menopause is only one of her many risk 
factors for osteoporosis.  According to the submitted 
articles, her other risk factors include her age (the veteran 
was born in November 1918, and was therefore about 80 years 
old at the time she was diagnosed with osteoporosis), race, 
sex, diabetes mellitus (see, e.g., VA outpatient treatment 
reports dated between September and October of 1975), and use 
of corticosteroids, such as Azmacort (see, e.g., VA 
outpatient treatment report, dated in June 1995).  Therefore, 
the Board finds that the articles do not sufficiently 
approximate the veteran's medical history such that they 
outweigh the contrary evidence of record.  Finally, although 
there are notations of "post-menopausal" osteoporosis in 
the claims file, these are afforded no probative weight, as 
they appear to be merely temporal indicators, and not 
opinions on the etiology of the veteran's osteoporosis.  In 
this regard, none of these notations are shown to have been 
based on a review of the veteran's C-file, nor are any of 
them accompanied by a rationalized explanation.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for osteoporosis, 
and that the claim must be denied.

In reaching this decision, the Board has considered the 
veteran's assertions.  The Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis at various points in time, as well as the 
etiology of her current condition.  Lay persons, untrained in 
the field of medicine, are not competent to offer such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
determined that service connection for osteoporosis is not 
warranted.  To that extent, the contentions of the veteran to 
the contrary are unsupported by persuasive evidence. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
III.  TDIU

In January 1999, the veteran filed a claim for TDIU.  The RO 
denied the claim in November 1999, and the veteran appealed.  

The Board first notes that since the appellant filed her 
claim, there have been changes to 38 C.F.R. § 3.326, and that 
these amendments have not yet been applied to the claim.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  However, the veteran's 
claim fails under all applicable versions of 38 C.F.R. 
§ 3.326.  In this regard, each version of this regulation 
authorizes VA to obtain an examination where it determines 
that the evidence is not adequate for ratings purposes.  See 
38 C.F.R. § 3.326 (as in effect in 1999 and 2002).  As 
discussed infra, the Board has determined that the evidence 
is not adequate for ratings purposes, and that the veteran 
failed to report for her scheduled examination without good 
cause.  The Board has denied the claim on that basis.  See 
38 C.F.R. § 3.655.  

The claims file consists of evidence, including, but not 
limited to, medical treatment reports dated between 1947 and 
2000.  These reports show that the veteran has received 
treatment for a wide variety of symptoms and complaints, to 
include some gynecological, neurological, visual, psychiatric 
and orthopedic complaints.  Her diagnoses include chronic low 
back pain (to include lumbar disc pathology), degenerative 
joint disease, anxiety, grade II atherosclerotic retinopathy, 
and diabetes mellitus.  She also received extensive treatment 
for allergies.  However, the most recent of these reports is 
dated in 2000, and these reports show that the veteran has a 
complex medical history that includes diagnoses of 
psychiatric, neurological, orthopedic and gynecological 
disorders.  The symptoms of these disorders appear to be 
managed through an extensive pharmaceutical regime.  Given 
the foregoing, the Board has determined that the evidence is 
not adequate for rating purposes, and that the veteran's 
entitlement to TDIU cannot be established without an 
examination.

The Board finds that the veteran, without good reason, failed 
to report for a VA examination scheduled in conjunction with 
her TDIU claim.  In this regard, the evidence is as follows: 
in February 2003, the Board attempted to schedule the veteran 
for an examination; the veteran failed to report for her 
examination; the RO sent her a letter requesting her to 
notify VA if she desired to reschedule; there is no record of 
a request to reschedule the examination; a report from the RO 
indicates that the veteran stated that she was "too 
depressed to come to her appointments" and that she "just 
wants to forget the claim and just move on."  

The provisions of 38 C.F.R. § 3.655 direct, in pertinent 
part, that:

(a) General. When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate. Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. For purposes of this section, the terms 
examination and reexamination include periods of hospital 
observation when required by VA.

 (b) Original or reopened claim, or claim for increase. When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

The Court has held that where "continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
a claim for increase shall be denied."  Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992).  The Court has also noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The VA examination was requested in order to assist in the 
proper resolution of the veteran's TDIU claim.  The veteran 
has indicated that she received notice of the scheduled 
examination.  The veteran neither appeared for, or requested 
to reschedule, her examination.  She did not contact VA to 
explain why she did not report for the examination.  She has 
not presented any evidence of "good cause" for failing to 
report to the scheduled VA examination.  Therefore, the 
provisions of 38 C.F.R. § 3.655(b) are  for application and 
direct that the veteran's TDIU claim must be denied.


ORDER

Service connection for osteoporosis is denied.  

TDIU is denied.  


______________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 


